FILED
                            NOT FOR PUBLICATION                             JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50232

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01054-GAF

  v.
                                                 MEMORANDUM *
JORGE ALBERTO CRUZ-
ARRELLANO, a.k.a. Juan Jose Cruz-
Orellana,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jorge Alberto Cruz-Arrellano appeals form his guilty-plea conviction and

the 70-month sentence for being a deported alien found in the United States, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Cruz-Arrellano’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b)(2). See

United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding

sua sponte to delete the reference to § 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     09-50232